     Case 2:20-cv-04076-DSF-JC Document 13 Filed 06/26/20 Page 1 of 1 Page ID #:39




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Ryan Millis
7

8                    IN THE UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     Ryan Millis                                 Case No.: 2:20-cv-04076-DSF-JC
11                                               NOTICE OF SETTLEMENT WITH
                        Plaintiff                DEFENDANT U.S. BANK, N.A.
12

13         v.
14

15
      U.S. Bank, N.A.
16

17

18

19
                               Defendant.
     TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
20

21
           PLEASE TAKE NOTICE THAT plaintiff Ryan Millis and defendant U.S.

22
     Bank, N.A. have reached a settlement in principle of the above captioned case and

23   are in the process of documenting said settlement. Plaintiff anticipates filing a
24   dismissal of U.S. Bank, with prejudice, within 30 days once the settlement is
25   finalized.
26                                           Gale, Angelo, Johnson, & Pruett, P.C.
27
     Dated: June 26, 2020                          /s/ Joe Angelo
                                                   Joe Angelo
28                                                 Attorney for Plaintiff


                                     NOTICE OF SETTLEMENT - 1
